Fourth Court of Appeals
                               San Antonio, Texas
                                    JUDGMENT
                                  No. 04-19-00017-CR

                                John Ray THATCHER,
                                      Appellant

                                           v.

                                 The STATE of Texas,
                                       Appellee

              From the 186th Judicial District Court, Bexar County, Texas
                            Trial Court No. 2018CR0442
                     Honorable Jefferson Moore, Judge Presiding

BEFORE CHIEF JUSTICE MARION, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

    In accordance with this court’s opinion of this date, this appeal is DISMISSED.

    SIGNED February 13, 2019.


                                            _________________________________
                                            Beth Watkins, Justice